Per Curiam.  Appellant petitions for rehearing and requests that we undertake to award attorney’s fees, expenses, costs, and prejudgment interest in this cause. However, in her opening brief, appellant previously asked that we direct the chancery court to enter judgment against appellee, and to award a reasonable attorney’s fee and the costs of this action beginning in April of 1990. Because this case is being remanded to the trial court for further proceedings consistent with our opinion, we believe the making of such awards should be decided and made by the trial court on remand. Thus, we issue this per curiam directing the trial court to decide and award appropriate prejudgment interest, attorney’s fees, and costs in accordance with Arkansas law.